UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6300


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL DEWAYNE CLARK,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:92-cr-00417-GRA-1)


Submitted:    September 14, 2009          Decided:   September 30, 2009


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Dewayne Clark, Appellant Pro Se. William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   Dewayne     Clark      appeals    the    district   court’s

order denying his motion for a court order directing the federal

government to take custody of him or allow him to serve his

federal sentence concurrently with his state sentence.                   We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    United

States v. Clark, No. 7:92-cr-00417-GRA-1 (D.S.C. Jan. 30, 2009).

We deny the motion for appointment of counsel and dispense with

oral   argument   because      the    facts   and     legal    contentions    are

adequately    presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2